                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

SAM WHITFIELD, et al.                                                            PLAINTIFFS

v.                                Case No. 5:18-cv-00229-KGB

AMERICAN FEDERATION OF
GOVERNMENT EMPLOYEES, et al.                                                   DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiffs’ pre-empted federal-law claims against defendants the American

Federation of Government Employees, National President David Cox, National Vice President

Michael Kelly, National Representatives Jesus Sanchez and Robert Harrison, the National

Executive Council, and Local 953 Members Dave Gassett and Rodney Davis (collectively, “the

Union Defendants”) are dismissed with prejudice. Plaintiffs’ non-pre-empted federal and state-

law claims against the Union Defendants are dismissed without prejudice. Plaintiffs’ claims

against defendant Sherri Harrison and the Doe defendants are also dismissed without prejudice.

The relief requested is denied.

       It is so adjudged this 18th day of March, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
